UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54086 CHINA EXECUTIVE EDUCATION CORP. (Exact Name of Registrant as Specified in Its Charter) NEVADA 75-3268300 (State or Other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou, P.R. China (Address of Principal Executive Offices) (Zip Code) 571-8880-8109 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 10, 2010, the Company had 22,760,200 shares of common stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 36 PART II - OTHER INFORMATION 38 Item 1. Legal Proceedings. 38 Item 1A. Risks Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 38 Item 4. [Removed and Reserved.] 38 Item 5. Other Information. 38 Item 6. Exhibits. 38 SIGNATURES 39 i INTRODUCTION Use of Certain Defined Terms In this Form 10-Q, unless indicated otherwise, references to: · “We,” “us,” “our” and the “Company” refer to China Executive Education Corp. and its subsidiaries; · “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refer to the Securities Exchange Act of 1934, as amended; · “China” and “PRC” refer to the People’s Republic of China, and “BVI” refers to the British Virgin Islands; · “RMB” refers to Renminbi, the legal currency of China; and · “U.S. dollar,” “$” and “US$” refer to the legal currency of the United States.For all U.S. dollar amounts reported, the dollar amount has been calculated on the basis that $1 RMB6.8282 for its December 31, 2009 audited balance sheet, and $1 RMB 6.6912 for its September 30, 2010 unaudited balance sheet, which were determined based on the currency conversion rate at the end of each respective period.The conversion rates of $1 RMB 6.8068 is used for the condensed consolidated statement of income and other comprehensive income and consolidated statement of cash flows for the third fiscal quarter of 2010, and $1 RMB6.8282 is used for the condensed consolidated statement of income and other comprehensive income and consolidated statement of cash flows for the fiscal year of 2009; both of which were based on the average currency conversion rate for each respective quarter. ii Cautionary Statement Regarding Forward Looking Statements The information contained in this report includes some statements that are not purely historical fact and that are “forward-looking statements” as defined by the Private Securities Litigation Reform Act of 1995.Such forward-looking statements include, but are not limited to, statements regarding our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, available liquidity, our corporate strategy and operational plans.The words or phrases “would be,” “will allow,” “expect to”, “intends to,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” or similar expressions are intended to identify forward-looking statements. The forward-looking statements contained in this report are based on our current expectations and beliefs concerning future developments.There can be no assurance that future developments actually affecting us will be those anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond our control) or other assumptions that may cause actual results to be materially different from those expressed or implied by these forward-looking statements, including, among others: (a) those risks and uncertainties related to general economic conditions in China, including regulatory factors that may affect such economic conditions; (b) whether we are able to manage our planned growth efficiently and operate profitable operations, including whether our management will be able to identify, hire, train, retain, motivate and manage required personnel or that management will be able to successfully manage and exploit existing and potential market opportunities; (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations; and (d) whether we are able to successfully fulfill our primary requirements for cash which are explained below under “Liquidity and Capital Resources.” Unless otherwise required by applicable law, we do not undertake, and we specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or any other circumstances after the date of such statement unless required by law. For additional information regarding these risks and uncertainties, see “Risk Factors.” iii CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES (FORMERLY ON DEMAND HEAVY DUTY CORP) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) TABLE OF CONTENTS September 30, 2010 (Stated in US dollars) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 1 CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(APRIL 23, 2009) TO SEPTEMBER 30, 2009 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 - 20 iv PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. CHINA EXECUTIVE EDUCATION CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2010 December 31, 2009 CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Other current assets Advances to vendors Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS CURRENT LIABILITIES Accounts payable - Advance from customers Taxes payable Payroll payable Other payables and accrued liabilities Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common Stock, $0.001 par value 70,000,000 shares authorized, 22,760,200 shares and 21,560,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity Non-controlling interest ) Total Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part to the condensed consolidated financial statements 1 CHINA EXECUTIVE EDUCATION CORP.
